Citation Nr: 1437680	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the sesmoid bone of the right forefoot.

2.  Entitlement to a disability rating in excess of 10 percent for cervical spine strain. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to March 1995 and April 1998 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Her case is currently under the jurisdiction of the VA RO in Houston, Texas.  The Board remanded these claims in September 2012 and December 2013.

In August 2013, the Veteran presented sworn testimony during a video conference hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected right foot disability is manifested by metatarsalgia with no evidence of malunion or nonunion of the tarsal or metatarsal bones.

2.  Even when considering her complaints of pain, the Veteran's service-connected cervical spine disability is manifested by forward flexion limited to no less than 45 degrees, combined range of motion of no less than 235 degrees, and muscle spasms and guarding not severe enough to result in abnormal gait or spinal contour.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for a service-connected right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2013).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for a service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A February 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  

The Veteran most recently underwent a VA examination to determine the severity of her right foot and cervical spine disabilities in February 2014.  The examination involved a thorough examination of the Veteran, consideration of her lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's right foot or cervical spine disability since the February 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As noted above, the claim was remanded to the AOJ twice for additional evidentiary development including scheduling the Veteran for a hearing before the Board, obtaining outstanding private and VA treatment records, and providing the Veteran with a new VA examination.  The Veteran was afforded a Board hearing in August 2013.  The AMC then obtained all available treatment records and provided the Veteran a new VA examination for her right foot and cervical spine disabilities in February 2014.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning her right foot and cervical spine symptoms.  Notably, the Veteran testified that these disabilities had worsened since her last VA examination.  This testimony, in part, triggered the Board's decision to remand these claims for a new examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

Right Foot

The Veteran's service-connected right foot disability is currently evaluated as 10 percent disabling under Diagnostic Codes 5299-5283.  She seeks a higher rating.

Initially, the Board finds that the more appropriate diagnostic code for rating the Veteran's right foot disability is Diagnostic Code 5279, not Diagnostic Code 5299-2583 as the RO has used.  The Veteran's right foot disability has been diagnosed by the February 2014 VA examiner as metatarsalgia.  Diagnostic Code 5279 specifically addresses the symptoms of metatarsalgia.  There is no evidence of malunion or nonunion of the tarsal or metatarsal bones, as the criteria for Diagnostic Code 5283 contemplate.  As such, the Board will consider whether the Veteran is entitled to a disability rating in excess of 10 percent under Diagnostic Code 5279 for her service-connected right foot disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under Diagnostic Code 5283, a 10 percent evaluation is assigned for anterior metatarsalgia (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2013).

The Veteran was examined for her right foot claim in February 2014. Her history of lateral bone spur removal, sesmoid bone removal, and further sesmoid bone removal was discussed.  She complained of right foot pain, especially with weight bearing and requiring breaks throughout the day, an inability to perform impact activity, and having to wear comfortable footwear.  The examiner observed a tender scar and diagnosed her with metatarsalgia.  He noted her limited weight bearing and physical activity, but concluded that her functioning was not so diminished as to be equally well served by an amputation with prosthesis. 

The Veteran was also afforded a scars examination in March 2007 that addressed her right foot symptomatology.  The March 2007 examiner noted that the Veteran had surgery on her right foot in January 2007 with residual pain and unchanged x-rays.  He observed that she was able to walk without assistive devices and had a healing surgical scar and a healed surgical scar from prior surgeries without tenderness to touch, adherence to underlying tissue, or other problems.

The medical evidence also includes VA and private treatment records, to include the three (3) surgeries listed above, noting the Veteran's complaints of right foot pain.  Her physical limitations are consistent with the VA examination report.  

In addition to the medical evidence, the Veteran has provided written statements and hearing testimony regarding her right foot pain and physical limitations, consistent with the medical evidence.  

Upon review of the entire record, the Board finds that the evidence does not support an evaluation in excess of 10 percent under any relevant rating criteria.  She is already in receipt of the maximum schedular rating under the criteria for Diagnostic Code 5279.  As such, an increased rating cannot be assigned under this diagnostic code.  

There is no evidence of a flat foot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries to warrant an increased rating under any other diagnostic code relating to the feet.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280-5284 (2013).  The 2014 VA examination specifically noted that none of these conditions were found on examination.

There is also no indication in the medical evidence of record that the Veteran's right foot disability warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability in excess of 10 percent for a right foot disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Cervical Spine

Cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  Under the General Rating Formula, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013); see also 38 C.F.R. § 4.71a, Plate V (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).

The Veteran was examined for her cervical spine claim in February 2014.  At that time, she complained of chronic neck pain with exacerbations depending on her daily activity.  She indicated that she experienced increased neck pain during flare ups without additional fatigue, incoordination, or loss of range of motion.  The examiner observed tenderness or pain on palpation and muscle spasms and guarding not resulting in abnormal gait or spinal contour.  He recorded range of motion measurements of 45 degrees of forward flexion with pain at 45 degrees, 45 degrees of extension with pain at 45 degrees, 30 degrees of right lateral flexion with pain at 30 degrees, 35 degrees of left lateral flexion with no objective evidence of painful motion, and 40 degrees of bilateral lateral rotation with pain at 40 degrees.  Her combined range of motion was 235 degrees with no additional limitation of motion after repetitive-use testing.  Strength, reflex, and sensory testing were normal with no evidence of radiculopathy or other neurologic abnormalities.  June 2013 x-rays showed C6-7 disc bulge and no vertebral fracture with loss of 50 percent or more of height.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine and intervertebral disc syndrome (IVDS) without any incapacitating episodes in the past 12 months.

In addition to the VA examination reports, the medical evidence of record includes VA and private treatment records for the neck that are consistent with the VA examination findings.  Notably, the treatment records include notations of the Veteran's reports of neck pain.

In addition to the medical evidence, the Veteran has provided personal statements and hearing testimony regarding her neck symptoms.  This lay evidence corroborates the functional limitations noted by the VA examiner, including her chronic complaints of neck pain and limited physical abilities.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for her cervical spine disability.  There is no evidence of forward flexion of the cervical spine limited to 30 degrees or less, combined range of motion of the cervical spine limited to 170 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Rather, even when considering the point at which she first experienced pain, the Veteran's forward flexion has been limited to no less than 45 degrees and her combined range of motion has been limited to no less than 235 degrees.  See DeLuca, supra.  Although the February 2014 VA examiner noted muscle spasms and guarding, these symptoms were not severe enough to result in abnormal gait or spinal contour.  In the absence of evidence of such limitation or severe muscle spasms or guarding, a disability rating in excess of 10 percent cannot be assigned under the General Rating Formula.

There is also no evidence of that the Veteran has experienced incapacitating episodes lasting at least 2 weeks within a 12 month period.  Thus, an evaluation in excess of 10 percent cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

With regard to separate evaluations for other associated neurologic impairment, the evidence is negative for any objective findings of any bowel or bladder impairment or other neurologic abnormalities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).  The Board notes that a July 2013 private treatment record notes radiculopathy.  This has not been confirmed by objective testing.  Rather, on examination in 2014, reflex and sensory testing were normal.  The examiner also specifically noted that there was no evidence of radiculopathy, and that there were no other neurological complications. An additional separate evaluation for neurologic impairments is not warranted.

There is also no indication in the medical evidence of record that the Veteran's cervical spine disability warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability in excess of 10 percent for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's right foot or cervical spine disability outside the usual rating criteria.  The rating criteria contemplate her symptoms, including limited motion.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 contemplate any additional functional limitation due to pain.  Therefore, this disability picture is adequately contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right foot or cervical spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for a right foot disability is denied.

Entitlement to a disability rating in excess of 10 percent for a cervical spine disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


